Title: From Thomas Jefferson to J. P. P. Derieux, 22 November 1792
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard


     
      Dr Sir
      Philadelphia Nov. 22. 1792.
     
     I have engaged Mr. Vaughan to make an advance of a second sum of 250. dollars, an order for which on Mr. Hopkins I inclose to Colo. Gamble by this post. This makes up the sum which your note to me expressed as necessary for your present accomodation. For the residue you will have to wait not only till these sums are replaced, but till the sales beyond that shall be effected. The assortment was not quite as judicious as I had hoped, there being less than was expected of the glass which was a sure object, while the main part was in feathers, laces &c uncertain in their sale, and perisheable if not sold. However you may rely on Mr. Vaughan’s exertions to dispose of them as early as a due attention to their value will admit. I am with much esteem Dr Sir Your most obedt. humble servt
     
      Th: Jefferson
     
    